Foster, J.
The statement filed by the petitioner conforms to the requirements of Gen. Sts. c. 151, § 13.
No objection to the sufficiency of the petition was taken by demurrer or answer. And the general objection at the hearing, which pointed out no particular defects, cannot be allowed to prevail. It is expressly provided in Gen. Sts. c. 151, § 17, that *322“ the court may at any time allow either party to amend his pleadings as in actions at common law.” Under this authority the amendment offered was properly allowed; and if any other objection to the petition had been specified, it might have been obviated in the same way.
We perceive no foundation for the objection that the identity of the vessel was destroyed, and the lien upon it, for this cause, lost. Exceptions overruled.